Citation Nr: 9917589	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-26 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic right and left 
ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to June 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claimed benefits.

The Board notes that the issue of an increased rating for 
lumbosacral strain was raised by the veteran's representative 
in a written brief presentation before the Board.  This issue 
is referred to the RO for all further appropriate action.


REMAND

The report of the veteran's enlistment physical examination, 
dated October 1970, did not note any problems involving the 
veteran's ankles.  Records show that physical examinations in 
November 1970, November 1974, and October 1980 did not reveal 
any ankle problems.  A treatment record dated in April 1973 
noted a sprained right ankle.  A March 1974 treatment record 
noted a right ankle laceration.  The veteran was treated for 
pain in his left ankle in October 1975, and the impression 
was that of "muscular or ligamental involvement."  A 
treatment record dated in June 1989 noted that sutures had 
been removed from the veteran's right ankle after undergoing 
a vein stripping procedure.  A physical examination report 
dated May 1993 noted a scar on the veteran's right ankle.  
Treatment records dated in November 1994 noted the veteran's 
complaints of ankle and knee pain of one year's duration.  
Physical examination in November 1994 showed "no current 
edema of knees or ankles," and "good [range of motion] of 
all joints."  An undated report of medical history 
associated with the veteran's retirement examination noted 
the veteran's history of painful joints.  The undated report 
of the veteran's retirement physical examination did not 
indicate any problems with his ankles.

A report of a VA x-ray of the veteran's ankles dated in 
October 1995 indicates that "no significant pathology [was] 
demonstrated."

A VA examination in October 1995 included the veteran's 
report that, "in addition to this pain in his low back 
described above, he has recently noted radiation of the pain 
to his hips and legs and ankles on awakening in the morning 
with stiffness making him not want to get out of bed."  
Physical examination found that:  "[e]xamination of 
bilateral hips, legs and ankles today is entirely within 
normal limits.  Veteran [could] toe/heel, hop, squat and bear 
weight on each leg without objective evidence of pain."  The 
diagnosis was that of "arthralgia bilateral ankles-without 
x-ray evidence of disease."

No testimony concerning the veteran's ankles was presented at 
a personal hearing held at the RO in October 1997.

In light of the VA examiner's diagnosis of "arthralgia" and 
the veteran's complaints of ankle pain in service less than 
one year earlier, the veteran should be afforded a VA 
orthopedic examination to determine the etiology of his 
arthralgia.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran in 
order to obtain the names and addresses 
of all health care providers who have 
treated him for his claimed bilateral 
ankle disability since his discharge from 
service.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and likely etiology 
of the claimed bilateral ankle 
disability.  All indicated testing should 
be accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to 
whether it is at least as likely as not 
that any current bilateral ankle 
disability is due to disease or injury 
which was incurred in or aggravated by 
service, specifically whether the ankle 
complaints shown in service were the 
initial manifestations of any current 
bilateral ankle disability.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.

3.  After completion of all requested 
development, the RO should again review 
the veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  They should then be afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board if in 
order.  No action is required of the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals











